Citation Nr: 1505689	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).  

2.  Entitlement to service connection for peripheral neuropathy of the left foot, claimed as secondary to the diabetes.  

3.  Entitlement to service connection for peripheral neuropathy of the right foot, claimed as secondary to the diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970 and from October 1970 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes and peripheral neuropathy of the right and left foot, which he asserts is secondary to the diabetes.  

A Veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2014).  This list includes diabetes mellitus type 2 and early-onset peripheral neuropathy.  While diabetes mellitus-type 2 will be presumed to be service-connected based on herbicide exposure if it becomes manifest to a degree of 10 percent or more at any time after service, the presumption is limited to early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last herbicide exposure in-service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).

Even if the statutory presumptions regarding herbicide exposure are inapplicable, that does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran is presumed exposed to in-service herbicides, but what remains unclear is whether the Veteran has a diagnosis of diabetes.  At his personal hearing in July 2013, the Veteran submitted private treatment records showing a diagnosis of peripheral neuropathy of the lower extremities, but those records do not confirm the presence of diabetes.  The Veteran testified, however, that he has diabetes and referred to prior glucose tests showing elevated glucose levels.  Given that peripheral neuropathy can be associated with diabetes, as well as the Veteran's reports that he has been told by doctors that he may be a diabetic, the Veteran should be afforded a VA examination to determine whether the Veteran has diabetes mellitus type 2.  

The claims of service connection for peripheral neuropathy of the lower extremities are inextricably intertwined with the claim of service connection for diabetes and should be addressed as part of an appropriate medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, dating from August 2011 to the present.  

2.  With appropriate authorization from the Veteran, obtain any additional pertinent treatment records from Dr. Johnson (and any other private providers who treat the Veteran for diabetes and/or peripheral neuropathy) that have not already been obtained.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The electronic claims file and any pertinent records must be made available to the examiner for review.

Based on the examination and review of the record,

(a)  Does the Veteran currently have a confirmed diagnosis of diabetes mellitus, Type 2?  A diagnosis of diabetes mellitus, Type 2, must be specifically confirmed or ruled out.

(b)  Does the Veteran have a confirmed diagnosis of peripheral neuropathy of the lower extremities?  

(i) If so, is it at least as likely as not (a 50 percent or higher probability) that any current lower extremity neurological symptoms were incurred in service, including, but not limited to the presumed in-service herbicide exposure?

(ii)  If the answer to (i) is no, is it at least as likely as not that any current lower extremity neurological symptoms were caused or aggravated by the Veteran's Type II diabetes mellitus?

A detailed rationale supporting the examiner's opinions should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After undertaking the development listed in Directives 1 - 3 readjudicate the issues on appeal as noted above.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




